Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Royal Bancshares of Pennsylvania, Inc. and Subsidiaries Bala Cynwyd, Pennsylvania We hereby consent to the use in the Bryn Mawr Bank Corporation Proxy Statement/Prospectus constituting a part of this Registration Statement on Form S-4 of our report dated March 22, 2017 relating to the consolidated financial statements of Royal Bancshares of Pennsylvania, Inc. appearing in the Royal Bancshares of Pennsylvania, Inc. Annual Report on Form 10-K for the year ended December 31, 2016. We also consent to the reference to us under the caption “Experts” in the Proxy Statement/Prospectus. /s/ BDO USA, LLP BDO USA, LLP Philadelphia, Pennsylvania April 13, 2017 BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
